            Case 8:19-bk-03978-RCT          Doc 38    Filed 01/13/20     Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

In re: Eric Cangelosi Sr.
       Aileen Cangelosi                            Case No. 8:19-bk-03978-RCT
                                                   Chapter 13

                      Debtor(s).        /


                            NOTICE OF CHANGE OF ADDRESS


       The undersigned hereby gives Notice of Change of Address of Creditor Ready Capital

Corporation on its Proof of Claim #2 filed on May 7, 2019 and submits the following information:



Old name and address of Claimant:                    ReadyCap Lending
                                                     420 Mountain Avenue. 3rd Floor
                                                     New Providence, NJ 07974
                                                     (D) 973-577-4726

New name and mailing address:                        Ready Capital Corporation
                                                     c/o Eileen Bottino
                                                     Senior Associate, Problem Loan Management
                                                     200 Connell Drive. Suite 4000
                                                     Berkeley Heights, NJ 07922
                                                     eileen.bottino@readycapital.com
                                                     (D) 973-577-4637
                                                     (F) 973-577-4684



                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the Notice of Change of Address, was
sent this January 13, 2020, via CM/ECF to all parties eligible to receive electronic notice and to all
parties on the attached matrix.


                                              /s/ Howard P. Slomka
                                              Howard P. Slomka, Esq.
                                              Florida Bar No.: 018697
                                              Busch Slipakoff Mills & Slomka LLC
                                              3350 Riverwood Parkway. Suite 2100
                                              Atlanta, Georgia. 30339
                                              Telephone: 404-800-4017
                                              Email: hs@bsms.law
                                              Attorney for Ready Capital Corporation
                              Case 8:19-bk-03978-RCT       Doc 38          Filed 01/13/20   Page 2 of 3
Label Matrix for local noticing             Ally Financial                                   Bank of America, N.A.
113A-8                                      c/o Andrew W. Houchins                           Marinosci Law Group, P.C.
Case 8:19-bk-03978-RCT                      Post Office Box 3146                             c/o Frederic Dispigna, Esq.
Middle District of Florida                  Orlando, FL 32802-3146                           100 West Cypress Creek Road
Tampa                                                                                        Suite 1045
Mon Jan 13 16:09:48 EST 2020                                                                 Fort Lauderdale, FL 33309-2191
ReadyCap Lending, LLC                       Specialized Loan Servicing LLC                   Specialized Loan Servicing LLC
420 Mountain Avenue                         14841 Dallas Pkwy Suite 425                      c/o Nicole Mariani Noel
3rd Floor                                   Dallas, TX 75254-8067                            P.O. Box 800
New Providence, NJ 07974-2736                                                                Tampa, FL 33601-0800


United States Trustee - TPA7/13 7           AFS/AmeriFinancial Solutions, LLC.               Ally Bank
Timberlake Annex, Suite 1200                Po Box 65018                                     PO Box 130424
501 E Polk Street                           Baltimore, MD 21264-5018                         Roseville MN 55113-0004
Tampa, FL 33602-3949


Ally Financial                              Bank of America                                  Bank of America, N.A.
Attn: Bankruptcy Dept                       100 North Tyron Street                           P O Box 982284
Po Box 380901                               Charlotte, NC 28255-0001                         El Paso, TX 79998-2284
Bloomington, MN 55438-0901


Bank of America, N.A.                       Capital One                                      Capital One Bank (USA), N.A.
PO BOX 31785                                Attn: Bankruptcy                                 by American InfoSource as agent
Tampa, FL 33631-3785                        Po Box 30285                                     PO Box 71083
                                            Salt Lake City, UT 84130-0285                    Charlotte, NC 28272-1083


Citi/Sears                                  Citibank                                         Collection Information Burea
Citibank/Centralized Bankruptcy             Attn: Recovery/Centralized Bankruptcy            202 North Federal Highway
Po Box 790034                               Po Box 790034                                    Lake Worth, FL 33460-3438
St Louis, MO 63179-0034                     St Louis, MO 63179-0034


Department of Revenue                       Designed Receivable Solutions, Inc. / DR         Discover Bank
PO Box 6668                                 Attn: Bankruptcy                                 Discover Products Inc
Tallahassee, FL 32314-6668                  1 Centerpointe Drive, Suite 450                  PO Box 3025
                                            La Palma, CA 90623-1089                          New Albany, OH 43054-3025


(p)DISCOVER FINANCIAL SERVICES LLC          Global Physician Network                         IRS, Dept of the Treasury
PO BOX 3025                                 PO Box 10570                                     Internal Revenue Service
NEW ALBANY OH 43054-3025                    Daytona Beach, FL 32120-0570                     Kansas City, MO 64999-0202



Internal Revenue Service                    LVNV Funding, LLC                                Natiowide Recovery Service
P.O. Box 7346                               Resurgent Capital Services                       Attn: Bankruptcy
Philadelphia, PA 19101-7346                 PO Box 10587                                     Po Box 8005
                                            Greenville, SC 29603-0587                        Cleveland, TN 37320-8005


(p)PORTFOLIO RECOVERY ASSOCIATES LLC        Sarasota Fire Department                         Specialized Loan Servicing
PO BOX 41067                                PO Box 31321                                     Attn: Bankruptcy Dept
NORFOLK VA 23541-1067                       Tampa, FL 33631-3321                             8742 Lucent Blvd #300
                                                                                             Highlands Ranch, CO 80129-2386
                              Case 8:19-bk-03978-RCT                Doc 38       Filed 01/13/20         Page 3 of 3
Specialized Loan Servicing LLC                       Specialized Loan Servicing/SLS                       State Collection Service
8742 Lucent Blvd, Suite 300                          8742 Lucent Blvd                                     Attn: Bankruptcy
Highlands Ranch, Colorado 80129-2386                 Highlands Ranch, CO 80129-2386                       Po Box 6250
                                                                                                          Madison, WI 53716-0250


SunTrust Bank                                        Suntrust Bank                                        TD Bank USA, N.A.
Attn: Support Services                               Attn: Bankruptcy                                     C O WEINSTEIN & RILEY, PS
P.O. Box 85092                                       Mail Code VA-RVW-6290 PO Box 85092                   2001 WESTERN AVENUE, STE 400
Richmond, VA 23286-0001                              Richmond, VA 23285-5092                              SEATTLE, WA 98121-3132


Tnb-Visa (TV) / Target                               Venice Regional Bayfront                             Venice Regional Bayfront Health
C/O Financial & Retail Services                      PO Box 188                                           c/o PASI
Mailstop BV PO Box 9475                              Brentwood, TN 37024-0188                             PO Box 188
Minneapolis, MN 55440-9475                                                                                Brentwood, TN 37024-0188


Aileen A Cangelosi                                   Alexander Scott Dennison                             Eric Stephen Cangelosi Sr.
264 Tulane Road                                      Dennison Law, P.A.                                   264 Tulane Road
Venice, FL 34293-6551                                935 N Beneva Road, Suite 609 #103                    Venice, FL 34293-6551
                                                     Sarasota, FL 34232-1334


Kelly Remick
Chapter 13 Standing Trustee
Post Office Box 6099
Sun City, FL 33571-6099




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Discover Financial                                   Portfolio Recovery Associates, LLC
Attn: Bankruptcy Department                          POB 41067
Po Box 15316                                         Norfolk VA 23541
Wilmington, DE 19850




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Specialized Loan Servicing LLC                    (d)Readycap Lending                                  End of Label Matrix
14841 dallas pkwy suite 425                          420 Mountain Ave                                     Mailable recipients   42
dallas, tx 75254-8067                                3rd Floor                                            Bypassed recipients    2
                                                     New Providence, NJ 07974-2736                        Total                 44
